Citation Nr: 1116806	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss prior to March 1, 2010.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss since March 1, 2010.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the above-referenced Department of Veterans (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a 10 percent evaluation, from July 27, 2005.  

During the current appeal, and specifically by a July 2009 rating decision, the RO found that clear and unmistakable (CUE) error was committed in the January 2006 rating decision in assigning a 10 percent evaluation for the Veteran's bilateral hearing loss.  The RO proposed to reduce the evaluation to a noncompensable rating.  In a December 2009 rating decision, the RO effectuated this reduction, effective from March 1, 2010.  The Veteran has not filed a notice of disagreement (NOD) with this rating decision and, in fact, explicitly stated in a September 2009 letter that he did not disagree with the rating reduction based on CUE in the January 2006 rating decision.  Thus, the propriety of the rating reduction is not on appeal.  See 38 C.F.R. §§ 20.200, 20.201 (2010).  The Board has, therefore, recharacterized the issue as it appears on the title page of this decision.  

In December 2010, the Board remanded the Veteran's hearing loss claim for additional development and readjudication.  The requested action has been completed, and the Veteran's appeal has been returned to the Board.  

Further review of the claims folder indicates that, in a December 2010 decision, the Board denied service connection for tinnitus on a direct basis.  That decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).  A report of a VA audiological examination subsequently conducted in January 2011 indicates that the examiner concluded that it is likely that the Veteran's tinnitus is a symptom of his service-connected hearing loss.  This VA examination report reasonably raises the issue of entitlement to service connection for tinnitus, as secondary to the service-connected hearing loss.  This secondary service connection claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to March 1, 2010, the Veteran's bilateral hearing loss disability was manifested by no worse than Level II hearing in both ears.  No exceptional pattern of hearing impairment was shown.

2.  Since March 1, 2010, audiometric testing shows an average 59-decibel loss with a speech recognition score of 92 percent in the right ear (Level II) and an average 56-decibel loss with a speech recognition score of 96 percent in the left ear (Level I).  No worse hearing acuity levels, and no exceptional pattern of hearing impairment, have been shown.


CONCLUSIONS OF LAW

1.  Prior to March 1, 2010, the criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).

2.  Since March 1, 2010, the criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

That said, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, a September 2005 letter informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for hearing loss.  By the January 2006 rating action, the RO granted service connection for this disability.  Following receipt of notification of that determination, the Veteran perfected a timely appeal as to the rating initially assigned to this now service-connected disability.  

Clearly, based on this evidentiary posture, the Veteran's current claim is based on his disagreement with the assignment of a specific evaluation following the grant of service connection for the disorder.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Moreover, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained VA examinations in January 2006 and January 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that both examinations are adequate for rating purposes.  The examiners fulfilled their requirements by eliciting information from the Veteran concerning his medical history and conducting the necessary tests in accordance with standard medical practice and guidelines promulgated by the Secretary of Veterans' Affairs.  

During the course of the appeal, Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.

In this case, with the exception of difficulty understanding conversations, the VA examination reports do not note any particular complaints that the Veteran had as to the effect of his hearing loss on his daily activities and occupation.  However, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his representative has alleged any prejudice caused by a deficiency in the examinations here.  For these reasons, an additional VA examination is not necessary in this case prior to adjudication of his claim for an increased evaluation for his bilateral hearing loss.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  In any event, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected in the current disability ratings.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Hearing loss is evaluated under DC 6100, which sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85 (2010).  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns of hearing loss which are identified, as when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  

A.  For the period prior to March 1, 2010

Applying the regulations to the facts in the case, the Board finds that, prior to March 1, 2010, the criteria for a rating in excess of 10 percent were not met.  The record during that timeframe includes a January 2006 audiological evaluation at which the Veteran reported difficulty understanding conversations.  Puretone thresholds for the right ear were 25, 25, 55, 70, and 75, decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively, and for the left ear at the same frequencies were 20, 20, 50, 65, and 65.  The results of the audiogram show an average puretone threshold of 56 decibels in the right ear and 50 decibels in the left ear.  Speech discrimination ability was 92 percent in the right ear and 96 percent in the left ear.  Exceptional patterns of hearing impairment were not indicated.  

Table VI indicates a numeric designation of Level I for both ears.  The point of intersection on Table VII reflects a level of hearing loss consistent with a noncompensable evaluation.

The Veteran submitted a private audiological examination conducted in August 2006.  Puretone thresholds for the right ear were 35, 25, 50, 75, and 80, decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively, and for the left ear at the same frequencies were 30, 30, 45, 65, and 70.  The results of the private audiogram show an average puretone threshold of 58 decibels in the right ear and 53 decibels in the left ear.  Speech audiometry testing using the CID W-22 test revealed speech recognition ability of 60 percent in both ears.  The Board notes that, although testing was performed, the report does not provide the information necessary to rate the Veteran's hearing loss disability.  VA regulations require that an examination for hearing impairment be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Because the private report does not reflect use of the Maryland CNC Word List to evaluate speech discrimination, it may not be use determine the appropriate rating under the schedular criteria for hearing loss.  

In February 2009, the Veteran underwent VA audiometric testing on an outpatient basis.  At that time puretone thresholds for the right ear were 35, 35, 60, 75, and 80, decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively, and for the left ear at the same frequencies were 30, 35, 60, 75, and 75.  The results of the VA audiogram show an average puretone threshold of 63 decibels in the right ear and 61 decibels in the left ear.  Speech discrimination ability was 92 percent in the right ear and 96 percent in the left ear.  Exceptional patterns of hearing impairment were not indicated.

Table VI indicates a numeric designation of Level II for both ears.  The point of intersection on Table VII again reflects a level of hearing loss consistent with a noncompensable evaluation.  

B.  For the period beginning on and after March 1, 2010

As noted previously, in a July 2009 rating decision, the RO found that CUE was committed in the January 2006 rating decision in assigning a 10 percent evaluation for the Veteran's bilateral hearing loss.  The RO proposed to reduce the evaluation to a noncompensable rating, which was effectuated in a December 2009 rating decision, effective from March 1, 2010.  The Veteran did not express disagreement with the propriety of this reduction and, in fact, explicitly stated in a September 2009 letter that he did not disagree with the rating reduction based on CUE in the January 2006 rating decision.  

In December 2010, the Board remanded this case to arrange for the Veteran to undergo VA examination which was accomplished in January 2011.  Pursuant to the remand instructions the examiner translated the August 2006 private audiological graph into numerical form by providing the Veteran's puretone thresholds at each of the relevant frequencies and confirmed that the speech recognition scores were based on the CID W-22 word lists rather the Maryland CNC words.

At the January 2011 examination, the Veteran reported that his trouble hearing, particularly in background noise, remained unchanged.  He also noted that he did not hear much past certain frequencies.  Current audiometric testing revealed puretone thresholds for the right ear of 20, 30, 65, 70, and 70, decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively, and for the left ear at the same frequencies, 25, 25, 55, 70, and 75.  The results show an average puretone threshold of 59 decibels in the right ear and 56 decibels in the left ear.  The examiner noted that the puretone thresholds at 500 Hz were not used in determining the evaluation, but were used in determining whether or not a ratable hearing loss exists.  Speech discrimination ability was 92 percent in the right ear and 96 percent in the left ear.  Exceptional patterns of hearing impairment were not indicated.  

Table VI indicates a numeric designation of Level II for the right ear and Level I for the left ear.  The point of intersection on Table VII reflects a level of hearing loss consistent with a noncompensable evaluation.  The claims folder contains no other audiological testing results since March 1, 2010.  

C.  Conclusion & Extraschedular Considerations

In this case, the criteria for the assignment of an initial disability rating in excess of 10 percent prior to March 1, 2010, and an initial compensable disability rating since March 1, 2010, are not met.  

With respect to both timeframes, the Board has considered the Veteran's contentions, and, although there is no reason to doubt his difficulties, his disability is evaluated on the objective findings demonstrated during audiological examination.  The fact that his hearing acuity is less than optimal does not, by itself, establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a compensable rating can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.  The "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Board also recognizes that application of the August 2006 private audiological evaluation results to the rating schedule appear to support the assignment of a compensable evaluation.  Unfortunately, these results are not acceptable for rating purposes.  As stated previously, the lack of Maryland CNC test results prevents the Board from relying on these results for rating purposes.  Here, the only comprehensive and reliable evidence are the January 2006 VA audiological evaluation report, the February 2009 VA outpatient audiometric testing report, and the January 2011 VA audiological examination report, which indicate the Veteran's hearing loss is not severe enough to warrant higher ratings at any time during the appeal period.  

The Board has also reviewed the claim mindful of the guidance of Fenderson, supra.  The current level of disability shown is encompassed by the schedular ratings currently assigned.  Higher ratings than those currently assigned are not warranted at any time during the appeal period.  There is no basis for the assignment of further staged ratings.  38 C.F.R. § 4.7.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

Finally, there is no indication that the schedular criteria are inadequate to evaluate the Veteran's service-connected hearing loss.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence does not establish that the Veteran's hearing loss causes marked interference with employment (i.e., beyond that contemplated in the assigned evaluation).  Moreover, it does not establish that his hearing loss necessitates frequent periods of hospitalization.  Higher ratings are available for hearing loss, but the Veteran simply does not meet those criteria.  In light of the foregoing, the claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, the Board is not required to remand this matter to the RO for consideration of an extra-schedular rating under the procedurals outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
ORDER

An initial disability rating in excess of 10 percent for bilateral hearing loss prior to March 1, 2010 is denied.

An initial compensable disability rating for bilateral hearing loss since March 1, 2010 is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


